Dissenting Opinion.
Adams, J.
I am unable to join my associates in holding the contract sued on to be one of insurance against liability as Avell as against loss. I am thus impelled, not- from any erroneous statement of the law contained in the majority opinion, but from a fair construction of the provisions of the policy itself, and the slip attached thereto. The policy *234is clearly one of insurance against loss, and does not raise a liability against appellee until there has been a loss to the assured.
By condition No. 8 it is expressly provided that no action shall lie unless brought by the assured himself to reimburse him for loss actually sustained and paid. This slip is shown to have been attached to the policy four days after its execution, and must be considered in connection with the policy. Manifestly it is not a separate contract of insurance in itself, although the majority opinion gives it that effect.
To hold that the slip by its terms enlarges the engagements of appellee would be doing violence to the plain meaning of its words, which imply a limitation, rather than am enlargement of appellee’s liability on its contract of insurance. The slip provides that “this policy shall only cover losses sustained by and liabilities for any claims against the assured as' a result of the risk specified in the contract or contracts hereto attached.” "What is the risk specified in the contract attached? Undeniably it is the risk arising from a loss, which is the only risk assumed.
As I read the policy, with the conditions attached, it is not one for liability insurance,'and the reference to liability set out on the slip can have no meaning or application, unless it is held to raise a new and different contract between the parties, and one wholly at variance with the terms of the policy.
In my opinion, the judgment should be affirmed.
Note. — Reported in 97 N. E. 1026, 1028. See, also, under (2) 31 Cyc. 358; (3, 4) 25 Cyc. 224 f. Anno.; (5) 25 Cyc. 224 d. Anno.